Citation Nr: 1118050	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 40 percent for left lower extremity radiculopathy.

3.  Entitlement to special monthly compensation (SMC) for loss of use of the lower extremities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1958.  

The issues of increased ratings for bilateral lower extremity radiculopathy come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Lincoln, Nebraska, which, in relevant part, continued 20 percent ratings for each lower extremity.  The issue of SMC based on loss of use of the lower extremities arises from a January 2009 RO decision.

During the pendency of the appeal, an increased evaluation from 20 percent to 40 percent was granted for radiculopathy of each lower extremity by a February 2009 Statement of the Case.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The Veteran testified before a Decision Review Officer at an October 2008 hearing at the RO.  A transcript has been associated with the file.

The Veteran brought a claim for special monthly compensation on the basis of being housebound or on the need for aid and attendance.  Those claims were denied in a November 2008 rating decision.  The Veteran attempted to file a Notice of Disagreement to that decision in February 2010.  The RO informed the Veteran in February 2010 that his Notice of disagreement was untimely.  The Veteran has not appealed this determination.  The issue is not before the Board, nor is a remand for issuance of a Statement of this Case warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that the February 2010 untimely Notice of Disagreement may also constitute new claims for special monthly compensation for either being housebound or in need for aid and attendance.  The Board REFERS these issues to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy has not been manifested by severe incomplete or complete paralysis of the sciatic nerve.

2.  The Veteran's left lower extremity radiculopathy has not been manifested by severe incomplete or complete paralysis of the sciatic nerve.

3.  The Veteran's right and left foot have effective function remaining other than that which would have been be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance, so that the acts of balance, propulsion, etc., could not have been accomplished equally well by an amputation stump with prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243-8520 (2010).

2.  The criteria for an evaluation greater than 40 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5243-8520 (2010).

3.  The criteria for entitlement for an award of SMC based on loss of use of either foot have not been met.  38 U.S.C.A. §§ 5101(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.350(a)(2)(i), 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings for his sciatic nerve disabilities and for special monthly compensation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's increased rating claim, letters dated in April and May 2008 fully satisfied the duty to notify provisions for the Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The letter also provided specific notice that satisfies the requirements of the first Quartuccio element, namely that VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).

Prior to initial adjudication of the Veteran's special monthly compensation claim, a letter dated in November 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations for his sciatic nerve disability claims and his SMC claim in 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Ratings

The Veteran contends that he is entitled to ratings in excess of 40 percent each for his lower extremity radiculopathies.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran is in receipt of 40 percent ratings for radiculopathy of each lower extremity, secondary to a service-connected lumbar spine disc disability.  His disabilities are rated under Diagnostic Code (DC) 5243-8520.  This DC indicates a rating for an intervertebral disc spine disability using the criteria for disabilities of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 5243, § 4.124, DC 8520 (2010).  

Under Diagnostic Code 8520, a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124.  

The Veteran's first VA examination was in June 2008.  At that time, the Veteran indicated that his right leg was worse than his left.  He stated that the right leg was particularly weak and felt "dead and it's flapping after just walking a few steps."  The Veteran complained of bilateral numbness in the feet with occasional tingling.  He also reported pain in the bilateral lower legs and calf pain, with Charlie horse cramps at night.  On motor portion of the physical examination, the Veteran had 4/5 strength in the major extensor and flexor groups of the bilateral lower extremities.  Strength against resistance was 3 to 4 out of five.  The listed affected nerves were the tibial, peroneal, femoral, and sural.  On the sensory function portion, the Veteran had normal vibration, pain and position sense, with decreased light touch sensation on both sides.  The listed affected nerves were the peroneal, sural, and posterior tibial femoral.  On the reflex portion, the Veteran had 2+ reflexes at the bilateral knee, ankle and plantar levels.  Muscle atrophy was not present.  There was no abnormal muscle tone or bulk.  There were no tremors, tics, or other abnormal movements.  The Veteran's joints were no affected by the nerve disorders.  The Veteran's gait was antalgic.  The examiner indicated that paralysis, neuritis and neuralgia were all present.  The disabilities had moderate effects on chores, shopping, exercise, sports, and recreation with mild effects on traveling.  The disabilities had no impact on his feeding, bathing, dressing, toileting or grooming.  

The Veteran was seen for a VA examination in connection with the rating for his lumbar spine disability in July 2008.  The Veteran reported numerous incapacitating episodes due to his spinal disability.  The Veteran reported walking with a cane and being unable to walk more than a few yards at a time.  On physical examination, the Veteran had 4/5 strength in all tested muscle groups of the lower extremities.  Muscle tone was normal and there was no muscle atrophy.  The Veteran had diminished sensation, 1/2, for pain and light touch in both lower extremities.  Knee reflexes were 1+ and ankle reflexes were absent.  The examiner provided a description of the impact of the low back disability on the Veteran's activity of daily functioning.  It is not clear whether the assessment would be the same without consideration of the low back in addition to the radiculopathy.  The Board notes that the Veteran receives a 60 percent rating for his low back disability.

The Veteran testified before a Decision Review Officer in October 2008.  The Veteran related that he could not perform the activities of daily living without assistance from his wife.  The Veteran reported that he could not bathe, rise from the toilet or groom himself without her help.  The Veteran reported that he was unable to walk any significant distance without assistance and that walking induced greater pain and motor impairment.

The Veteran was seen for a VA examination in December 2008 to evaluate him under the aid and attendance and the housebound criteria.  The examiner noted that the Veteran was not permanently bedridden or currently hospitalized.  The Veteran traveled with his wife to the examination.  The Veteran utilized a wheelchair to move from the waiting room to the examination room.  The Veteran described his daily routine.  He indicated rising in the morning to eat breakfast and take his medications.  The Veteran denied doing any of the household chores.  The Veteran reported being able to walk with the use of a cane at a slow, steady pace on flat ground up to 100 feet on a good day.  The Veteran reported being able to stand up to five minutes.  The Veteran denied using a wheelchair at home.  The Veteran stated he used a shower chair and that his wife assisted him with bathing.  The Veteran stated that he was unable to use stairs in his home.  He reported that he needed occasional help to move on and off the toilet.  The Veteran stated that he is able to drive short distances.  He reported a number of falls, primarily due to leg numbness and weakness.  He reported that his wife helped him dress.  He reported leaving the house three to four times a week, typically with his wife.  The Veteran described persistent bilateral leg weakness, worsening with fatigue and use.  With standing or walking, he experiences increased pain, paresthesias and decreased sensation of the lower extremities.  The examiner indicated that imbalance and lower extremity weakness affected the Veteran's ability to ambulate constantly or nearly so.  The examiner indicated that the Veteran was unable to perform dressing and undressing, bathing and toileting self-care skills.  On the physical examination, the Veteran was unable to walk.  The examiner noted that the Veteran required an aid to walk, a cane.  The Veteran was unrestricted in leaving the home.  The examiner noted muscle weakness in the both lower extremities without contractures or muscle atrophy.  The Veteran did have some diminished muscle tone from lack of use.  The Veteran had muscle strength of 3-4/5.  The Veteran could bear weight standing less than five minutes at a time and a maximum walking range of 100 feet with assistance before stopping to rest.  The examiner indicated that the Veteran could develop foot drop with activity, resulting in trips and falls.  The sensory examination revealed decreased pain and light touch sensation in the toes and feet, with normal position sense.  The Veteran had left knee reflex of 1+, with absent reflexes in the right knee and the ankles.  There were no tremors, tics, or other abnormal movements.  The examiner indicated that the Veteran's lower extremity disabilities prevented the Veteran from performing chores and sports and had severe effects on shopping, exercise, recreation and bathing, moderate effects on traveling, dressing and toileting, with mild effects on grooming and no effects on feeding.  The examiner did not find that the Veteran had loss of use of the feet.

The Veteran's VA treatment records show some treatment for the lower extremities.  The Veteran reported swelling in his hands and feet during 2008.  The Veteran was noted to have probable chronic venous insufficiency in the lower extremities.  He was provided tension hose.  A September 2008 treatment note indicates that the Veteran denied calf discomfort but had all the usual pain in his legs.  The Veteran was seen for another set of tension hose.  In October 2008, he was seen for by the rheumatology service.  The Veteran had normal passive and active range of motion in the knees with pain.  The Veteran reported paresthesias in the hands and feet several times a week.  An August 2009 sleep medicine note shows that the Veteran was seen for a history of difficulty obtaining and maintaining sleep.  He had a variety of physical disorders.  The Veteran reported that he tries to sleep at 10 pm but is usually unable to fall asleep until around midnight.  He reported getting up and down over ten times a night and often spends most of the night awake at the kitchen table.  The Veteran reported that his legs frequently cramp, requiring him to get out of bed and walk to relieve the cramps.  An August 2009 mental health treatment note indicates that the Veteran's wife called in regarding the Veteran's increasingly erratic behavior.  She reported that he took their neighbor's gate and would not return it.  

The Board finds that the Veteran does not have severe incomplete or complete paralysis of the sciatic nerve in either lower extremity.  The Veteran has undergone several VA examinations in connection with this claim.  At his VA examinations in June 2008, July 2008 and December 2008, he had retained active movement in his lower extremities, such that he was able to walk with assistance or assistive devices and muscle atrophy has not been shown.  A higher rating is not warranted for either lower extremity radiculopathy.

The Board finds that the Veteran does not have severe paralysis of the sciatic nerve in either lower extremity.  The Veteran's strength, reflexes and sensation are certainly diminished in his lower extremities.  While the Veteran reports needing help moving any considerable distance during his VA examinations, he reported frequent rising at night and moving through the house.  Similarly, he reported frequent cramping in his legs relieved by walking.  These facts tend to show that the Veteran is moving independently and with enough strength and coordination that he does so repeatedly.  The incident where he took a fixture from his neighbor's property unaided shows a far greater degree of mobility than he reported as well.  The Veteran's wife does assist in many activities of daily living, including toileting and grooming.  The Board notes that the Veteran is also in receipt of a 60 percent rating for his lumbar spine disability, showing a severe disability that prevents any significant bending to attend to the lower half of his body.  The combination of a severe spinal problem and radiculopathies of the lower extremities is very disabling, as noted by the Veteran's combined rating.  The Veteran is also in receipt of a total disability rating due to individual unemployability.  The instant claim concerns only the radiculopathy of the lower extremities.  The Board finds that the Veteran's retained degree of function more nearly approximates moderately severe incomplete paralysis rather than severe incomplete paralysis.  The Board concludes that the criteria for an increased rating are not met.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's sciatic nerve disabilities are not inadequate.  The Veteran complains of pain, weakness, loss of sensation and motor control in both lower extremities.  He has difficulty with activities of daily living including toileting and grooming due to this weakness.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  Prior to March 11, 2008, the Veteran received a 20 percent rating for each lower extremity radiculopathy.  The current effective date was assigned based on the date of the Veteran's claim for an increased rating.  The evidence does not show a factually ascertainable increase in the severity of his disability in the year prior to March 11, 2008.  The Board finds that a staged rating prior to March 11, 2008, is not warranted.  The Board, however, concludes that the criteria for ratings in excess of 40 percent have at no time been met on and after the date of claim.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Special Monthly Compensation

The Veteran argues that he should be considered to have loss of use of both lower extremities.  For the reasons that follow, the Board concludes that SMC based on loss of use of both lower extremities is not warranted.

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C.A. § 1114(k) through (s) (West 2002 & Supp. 2010), and 38 C.F.R. §§ 3.350 and 3.352 (2010).  SMC is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service- connected disability that he or she is in need of the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  SMC is also payable for a variety of other factors considered to warrant additional compensation, including being housebound.  See 38 U.S.C.A. § 1114(s).  The Board notes that the Veteran brought separate claims for SMC based on the need for regular aid and attendance and on the basis of being housebound.  These claims were denied in November 2008.  The Veteran's July 2009 Notice of Disagreement listed only the loss of use of the feet issue, not aid and attendance or housebound.  The Veteran did not attempt to file a Notice of Disagreement on aid and attendance or housebound until 2010, after the expiration of the appeal window.  The RO notified the Veteran that his Notice of Disagreement was untimely in a February 2010 letter and indicated that he could appeal this determination, providing him notice of his procedural and appellate rights.  The Veteran did not initiate an appeal.  The Board considers these final.  The present discussion will be limited to the loss of use issue.

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2).  The Veteran does not have ankylosis of any joints in either lower extremity.  The Veteran does not have shortening of either lower extremity.  Similarly, the Veteran does not have complete paralysis of the external popliteal nerve, or any other nerve, in either lower extremity.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  The Board will weigh the remaining evidence of whether balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.

Considering the above evidence, the Veteran retains function in his lower extremities down into his feet.  The Veteran's VA examination reports and testimony indicate that he has difficulty walking due to pain, strength and coordination problems, that he can develop dropfoot when walking, that he could not stand on his feet for more than a few minutes, that he could not walk distances without the use of canes, and that the distances he can walk are limited to a few feet.  The Board notes that the Veteran's VA treatment records show a higher level of retained function and that he remains more mobile than his examination report results would suggest.  Similarly, the Veteran was provided a loss of use specific VA examination in December 2008 which found that the remaining effective function in either lower extremity was not equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance for that the acts of balance, propulsion, etc.  The Veteran could walk short distances, drive, left the house several times a week and did not use a wheelchair at home.  The Veteran's VA treatment records showed more mobility in his frequent rising at night and walking to relieve cramps in his legs.  The Board finds that the Veteran does not have loss of use of the feet such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The criteria for special monthly compensation for loss of use of the feet are not met.

As explained above, loss of use requires that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  This is a particularly high standard, and has not been met in this case.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for right lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 40 percent for left lower extremity radiculopathy is denied.

Entitlement to SMC for loss of use of the lower extremities is denied.




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


